Acknowledgment
The amendment filed on March 3, 2022 responding to the Office Action mailed on December 9, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-3, 5-7, 9-19 and 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-3, 5-7, 9-19 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 wherein the plurality of islands comprise a plurality of first supports on the stretchable base substrate, and a plurality of second supports respectively on sides of the plurality of first supports away from the stretchable base substrate; thicknesses of the plurality of first supports are greater than thicknesses of the plurality of second supports; the plurality of second supports and the plurality of bridges forms a unitary structure; and the thicknesses of the plurality of second supports and thicknesses of the plurality of bridges are substantially the same.
Regarding claim 14 the prior art fails to teach  method of fabricating a stretchable display panel, comprising: forming a supporting structure comprising a plurality of islands and a plurality of bridges on a support substrate; forming a plurality of display elements respectively on sides of the plurality of islands away from the support substrate; forming a plurality of signal lines respectively on applying a force on a stretchable base substrate to stretch the stretchable base substrate; disposing the supporting structure on the stretchable base substrate having the force applied thereon; and removing the force applied on the stretchable base substrate to form at least a portion of the stretchable base substrate in a region corresponding to a respective one of the plurality of bridges which is buckled when substantially unstretched; wherein the plurality of islands are arranged in a form of an array; the plurality of bridges are formed to comprises a plurality of row bridges arranged along a row direction; and a plurality of column bridges arranged along a column direction; two directly adjacent islands in a same row of islands are connected by a respective one of the plurality of row bridges; and two directly adjacent islands in a same column of islands are connected by a respective one of the plurality of column bridges.
Claims 2-3, 5-7, 9-13, 15-19 and 23 depend directly or indirectly on claims 1 or 14 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893